
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2162
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve the treatment and services
		  provided by the Department of Veterans Affairs to veterans with post-traumatic
		  stress disorder and substance use disorders, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans' Mental Health and
			 Other Care Improvements Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					Title I—Substance Use Disorders and Mental Health
				Care
					Sec. 101. Tribute to Justin Bailey.
					Sec. 102. Findings on substance use disorders and mental
				health.
					Sec. 103. Expansion of substance use disorder treatment
				services provided by Department of Veterans Affairs.
					Sec. 104. Care for veterans with mental health and substance
				use disorders.
					Sec. 105. Pilot program for Internet-based substance use
				disorder treatment for veterans of Operation Iraqi Freedom and Operation
				Enduring Freedom.
					Sec. 106. Report on residential mental health care facilities
				of the Veterans Health Administration.
					Sec. 107. Pilot program on peer outreach and support for
				veterans and use of community mental health centers and Indian Health Service
				facilities.
					Title II—Mental Health Research
					Sec. 201. Research program on comorbid post-traumatic stress
				disorder and substance use disorders.
					Sec. 202. Extension of authorization for Special Committee on
				Post-Traumatic Stress Disorder.
					Title III—Assistance for Families of Veterans
					Sec. 301. Clarification of authority of Secretary of Veterans
				Affairs to provide mental health services to families of veterans.
					Sec. 302. Pilot program on provision of readjustment and
				transition assistance to veterans and their families in cooperation with Vet
				Centers.
					Title IV—Health Care Matters
					Sec. 401. Veterans beneficiary travel program.
					Sec. 402. Mandatory reimbursement of veterans receiving
				emergency treatment in non-Department of Veterans Affairs facilities until
				transfer to Department facilities.
					Sec. 403. Pilot program of enhanced contract care authority for
				health care needs of veterans in highly rural areas.
					Sec. 404. Epilepsy centers of excellence.
					Sec. 405. Establishment of qualifications for peer specialist
				appointees.
					Sec. 406. Establishment of consolidated patient accounting
				centers.
					Sec. 407. Repeal of limitation on authority to conduct
				widespread HIV testing program.
					Sec. 408. Provision of comprehensive health care by Secretary
				of Veterans Affairs to children of Vietnam veterans born with Spina
				Bifida.
					Sec. 409. Exemption from copayment requirement for veterans
				receiving hospice care.
					Title V—Pain Care
					Sec. 501. Comprehensive policy on pain management.
					Title VI—Homeless Veterans Matters
					Sec. 601. Increased authorization of appropriations for
				comprehensive service programs.
					Sec. 602. Expansion and extension of authority for program of
				referral and counseling services for at-risk veterans transitioning from
				certain institutions.
					Sec. 603. Permanent authority for domiciliary services for
				homeless veterans and enhancement of capacity of domiciliary care programs for
				female veterans.
					Sec. 604. Financial assistance for supportive services for very
				low-income veteran families in permanent housing.
					Title VII—Authorization of Medical Facility Projects and Major
				Medical Facility Leases
					Sec. 701. Authorization for fiscal year 2009 major medical
				facility projects.
					Sec. 702. Modification of authorization amounts for certain
				major medical facility construction projects previously authorized.
					Sec. 703. Authorization of fiscal year 2009 major medical
				facility leases.
					Sec. 704. Authorization of appropriations.
					Sec. 705. Increase in threshold for major medical facility
				leases requiring Congressional approval.
					Sec. 706. Conveyance of certain non-Federal land by City of
				Aurora, Colorado, to Secretary of Veterans Affairs for construction of veterans
				medical facility.
					Sec. 707. Report on facilities administration.
					Sec. 708. Annual report on outpatient clinics.
					Sec. 709. Name of Department of Veterans Affairs spinal cord
				injury center, Tampa, Florida.
					Title VIII—Extension of Certain Authorities
					Sec. 801. Repeal of sunset on inclusion of noninstitutional
				extended care services in definition of medical services.
					Sec. 802. Extension of recovery audit authority.
					Sec. 803. Permanent authority for provision of hospital care,
				medical services, and nursing home care to veterans who participated in certain
				chemical and biological testing conducted by the Department of
				Defense.
					Sec. 804. Extension of expiring collections
				authorities.
					Sec. 805. Extension of nursing home care.
					Sec. 806. Permanent authority to establish research
				corporations.
					Sec. 807. Extension of requirement to submit annual report on
				the Committee on Care of Severely Chronically Mentally Ill
				Veterans.
					Sec. 808. Permanent requirement for biannual report on Women’s
				Advisory Committee.
					Sec. 809. Extension of pilot program on improvement of
				caregiver assistance services.
					Title IX—Other Matters
					Sec. 901. Technical amendments.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		ISubstance Use
			 Disorders and Mental Health Care
			101.Tribute to
			 Justin BaileyThis title is
			 enacted in tribute to Justin Bailey, who, after returning to the United States
			 from service as a member of the Armed Forces in Operation Iraqi Freedom, died
			 in a domiciliary facility of the Department of Veterans Affairs while receiving
			 care for post-traumatic stress disorder and a substance use disorder.
			102.Findings on
			 substance use disorders and mental healthCongress makes the following
			 findings:
				(1)More than
			 1,500,000 members of the Armed Forces have been deployed in Operation Iraqi
			 Freedom and Operation Enduring Freedom. The 2005 Department of Defense Survey
			 of Health Related Behaviors Among Active Duty Personnel reports that 23 percent
			 of members of the Armed Forces on active duty acknowledge a significant problem
			 with alcohol use disorder, with similar rates of acknowledged problems with
			 alcohol use disorder among members of the National Guard.
				(2)The effects of
			 substance use disorder are wide ranging, including significantly increased risk
			 of suicide, exacerbation of mental and physical health disorders, breakdown of
			 family support, and increased risk of unemployment and homelessness.
				(3)While veterans
			 suffering from mental health conditions, chronic physical illness, and
			 polytrauma may be at increased risk for development of a substance use
			 disorder, treatment for these veterans is complicated by the need to address
			 adequately the physical and mental symptoms associated with these conditions
			 through appropriate medical intervention.
				(4)While the Veterans
			 Health Administration has dramatically increased health services for veterans
			 from 1996 through 2006, the number of veterans receiving specialized substance
			 use disorder treatment services decreased 18 percent during that time. No
			 comparable decrease in the national rate of substance use disorder has been
			 observed during that time.
				(5)While some
			 facilities of the Veterans Health Administration provide exemplary substance
			 use disorder treatment services, the availability of such treatment services
			 throughout the health care system of the Veterans Health Administration is
			 inconsistent.
				(6)According to a
			 2006 report by the Government Accountability Office, the Department of Veterans
			 Affairs significantly reduced its substance use disorder treatment and
			 rehabilitation services between 1996 and 2006, and the Fiscal Year 2007
			 National Mental Health Program Monitoring System report shows that little
			 progress has been made in restoring these services to their pre-1996
			 levels.
				103.Expansion of
			 substance use disorder treatment services provided by Department of Veterans
			 Affairs
				(a)In
			 generalThe Secretary of Veterans Affairs shall ensure the
			 provision of such services and treatment to each veteran enrolled in the health
			 care system of the Department of Veterans Affairs who is in need of services
			 and treatments for a substance use disorder as follows:
					(1)Screening for
			 substance use disorder in all settings, including primary care settings.
					(2)Short term
			 motivational counseling services.
					(3)Marital and family
			 counseling.
					(4)Intensive
			 outpatient or residential care services.
					(5)Relapse prevention
			 services.
					(6)Ongoing aftercare
			 and outpatient counseling services.
					(7)Opiate
			 substitution therapy services.
					(8)Pharmacological
			 treatments aimed at reducing craving for drugs and alcohol.
					(9)Detoxification and
			 stabilization services.
					(10)Coordination with
			 groups providing peer to peer counseling.
					(11)Such other
			 services as the Secretary considers appropriate.
					(b)Provision of
			 services
					(1)Allocation of
			 resources for provision of servicesThe Secretary shall ensure
			 that amounts made available for care, treatment, and services provided under
			 this section are allocated in such a manner that a full continuum of care,
			 treatment, and services described in subsection (a) is available to veterans
			 seeking such care, treatment, or services, without regard to the location of
			 the residence of any such veterans.
					(2)Manner of
			 provisionThe services and treatment described in subsection (a)
			 may be provided to a veteran described in such subsection—
						(A)at Department of
			 Veterans Affairs medical centers or clinics;
						(B)by referral to
			 other facilities of the Department that are accessible to such veteran;
			 or
						(C)by contract or
			 fee-for-service payments with community-based organizations for the provision
			 of such services and treatments.
						(c)Alternatives in
			 case of services denied due to clinical necessityIf the
			 Secretary denies the provision to a veteran of services or treatment for a
			 substance use disorder due to clinical necessity, the Secretary shall provide
			 the veteran such other services or treatment as are medically
			 appropriate.
				104.Care for
			 veterans with mental health and substance use disorders
				(a)In
			 generalIf the Secretary of
			 Veterans Affairs provides a veteran inpatient or outpatient care for a
			 substance use disorder and a comorbid mental health disorder, the Secretary
			 shall ensure that treatment for such disorders is provided concurrently—
					(1)through a service provided by a clinician
			 or health professional who has training and expertise in treatment of substance
			 use disorders and mental health disorders;
					(2)by
			 separate substance use disorder and mental health disorder treatment services
			 when there is appropriate coordination, collaboration, and care management
			 between such treatment services; or
					(3)by a team of clinicians with appropriate
			 expertise.
					(b)Team of
			 clinicians with appropriate expertise definedIn this section,
			 the term team of clinicians with appropriate expertise means a
			 team consisting of the following:
					(1)Clinicians and
			 health professionals with expertise in treatment of substance use disorders and
			 mental health disorders who act in coordination and collaboration with each
			 other.
					(2)Such other
			 professionals as the Secretary considers appropriate for the provision of
			 treatment to veterans for substance use and mental health disorders.
					105.Pilot program
			 for Internet-based substance use disorder treatment for veterans of Operation
			 Iraqi Freedom and Operation Enduring Freedom
				(a)FindingsCongress
			 makes the following findings:
					(1)Stigma associated
			 with seeking treatment for mental health disorders has been demonstrated to
			 prevent some veterans from seeking such treatment at a medical facility
			 operated by the Department of Defense or the Department of Veterans
			 Affairs.
					(2)There is a
			 significant incidence among veterans of post-deployment mental health problems,
			 especially among members of a reserve component who return as veterans to
			 civilian life.
					(3)Computer-based
			 self-guided training has been demonstrated to be an effective strategy for
			 supplementing the care of psychological conditions.
					(4)Younger veterans,
			 especially those who served in Operation Enduring Freedom or Operation Iraqi
			 Freedom, are comfortable with and proficient at computer-based
			 technology.
					(5)Veterans living in
			 rural areas may find access to treatment for substance use disorder
			 limited.
					(6)Self-assessment
			 and treatment options for substance use disorders through an Internet website
			 may reduce stigma and provides additional access for individuals seeking care
			 and treatment for such disorders.
					(b)In
			 generalNot later than October 1, 2009, the Secretary of Veterans
			 Affairs shall carry out a pilot program to assess the feasibility and
			 advisability of providing veterans who seek treatment for substance use
			 disorders access to a computer-based self-assessment, education, and specified
			 treatment program through a secure Internet website operated by the Secretary.
			 Participation in the pilot program shall be available on a voluntary basis for
			 those veterans who have served in Operation Enduring Freedom or Operation Iraqi
			 Freedom.
				(c)Elements of
			 Pilot Program
					(1)In
			 generalIn carrying out the pilot program under this section, the
			 Secretary shall ensure that—
						(A)access to the
			 Internet website and the programs available on the website by a veteran (or
			 family member) does not involuntarily generate an identifiable medical record
			 of that access by that veteran in any medical database maintained by the
			 Department of Veterans Affairs;
						(B)the Internet
			 website is accessible from remote locations, especially rural areas; and
						(C)the Internet
			 website includes a self-assessment tool for substance use disorders,
			 self-guided treatment and educational materials for such disorders, and
			 appropriate information and materials for family members of veterans.
						(2)Consideration of
			 similar projectsIn designing the pilot program under this
			 section, the Secretary shall consider similar pilot projects of the Department
			 of Defense for the early diagnosis and treatment of post-traumatic stress
			 disorder and other mental health conditions established under section 741 of
			 the John Warner National Defense Authorization Act of Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2304).
					(3)Location of
			 pilot programThe Secretary shall carry out the pilot program
			 through those medical centers of the Department of Veterans Affairs that have
			 established Centers for Excellence for Substance Abuse Treatment and Education
			 or that have established a Substance Abuse Program Evaluation and Research
			 Center.
					(4)Contract
			 authorityThe Secretary may enter into contracts with qualified
			 entities or organizations to carry out the pilot program required under this
			 section.
					(d)Duration of
			 pilot programThe pilot program required by subsection (a) shall
			 be carried out during the two-year period beginning on the date of the
			 commencement of the pilot program.
				(e)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program, and shall include in
			 that report—an assessment of the feasibility and advisability of continuing or
			 expanding the pilot program, of any cost savings or other benefits associated
			 with the pilot program, and any other recommendations.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs $1,500,000 for each of fiscal years 2010 and 2011
			 to carry out the pilot program under this section.
				106.Report on
			 residential mental health care facilities of the Veterans Health
			 Administration
				(a)Review
					(1)In
			 generalNot later than six months after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall, acting through the
			 Inspector General of the Department of Veterans Affairs, complete a review of
			 all residential mental health care facilities, including domiciliary
			 facilities, of the Veterans Health Administration.
					(2)AssessmentAs
			 part of the review required by paragraph (1), the Secretary, acting through the
			 Inspector General, shall assess the following:
						(A)The availability
			 of care in residential mental health care facilities in each Veterans
			 Integrated Service Network (VISN).
						(B)The supervision
			 and support provided in the residential mental health care facilities of the
			 Veterans Health Administration.
						(C)The ratio of staff
			 members at each residential mental health care facility to patients at such
			 facility.
						(D)The
			 appropriateness of rules and procedures for the prescription and administration
			 of medications to patients in such residential mental health care
			 facilities.
						(E)The protocols at
			 each residential mental health care facility for handling missed
			 appointments.
						(3)RecommendationsAs
			 part of the review required by paragraph (1), the Secretary, acting through the
			 Inspector General, shall develop such recommendations as the Secretary
			 considers appropriate for improvements to residential mental health care
			 facilities of the Veterans Health Administration and the care provided in such
			 facilities.
					(b)Follow-up
			 reviewNot later than two years after the date of the completion
			 of the review required by subsection (a), the Secretary of Veterans Affairs
			 shall, acting through the Inspector General of the Department of Veterans
			 Affairs, complete a follow-up review of the facilities reviewed under
			 subsection (a) to evaluate any improvements made or problems remaining since
			 the review under subsection (a) was completed.
				(c)ReportNot
			 later than 90 days after the completion of the review required by subsection
			 (a), the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the findings of the Secretary with respect
			 to such review.
				107.Pilot program on
			 peer outreach and support for veterans and use of community mental health
			 centers and Indian Health Service facilities
				(a)Pilot program
			 requiredCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasability and advisability of providing to
			 veterans of Operation Iraqi Freedom and Operation Enduring Freedom, and, in
			 particular, veterans who served in such operations as a member of the National
			 Guard or Reserve, the following:
					(1)Peer outreach
			 services.
					(2)Peer support
			 services provided by licensed providers of peer support services or veterans
			 who have personal experience with mental illness.
					(3)Readjustment
			 counseling services described in section 1712A of title 38, United States
			 Code.
					(4)Other mental
			 health services.
					(b)Provision of
			 certain servicesIn providing services described in paragraphs
			 (3) and (4) of subsection (a) under the pilot program to veterans who reside in
			 rural areas and do not have adequate access through the Department of Veterans
			 Affairs to the services described in such paragraphs, the Secretary shall,
			 acting through the Office of Mental Health Services and the Office of Rural
			 Health, provide such services as follows:
					(1)Through community mental health centers
			 under contracts or other agreements if entered into by the Secretary of
			 Veterans Affairs and the Secretary of Health and Human Services for the
			 provision of such services for purposes of the pilot program.
					(2)Through the Indian
			 Health Service, or an Indian tribe or tribal organization that has entered into
			 an agreement with the Indian Health Service pursuant to the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), if a
			 memorandum of understanding is entered into by the Secretary of Veterans
			 Affairs and the Secretary of Health and Human Services for purposes of the
			 pilot program.
					(3)Through other
			 appropriate entities under contracts or other agreements entered into by the
			 Secretary of Veterans Affairs for the provision of such services for purposes
			 of the pilot program.
					(c)DurationThe
			 pilot program shall be carried out during the three-year period beginning on
			 the date of the commencement of the pilot program.
				(d)Program
			 locations
					(1)In
			 generalThe pilot program shall be carried out within areas
			 selected by the Secretary for the purpose of the pilot program in at least
			 three Veterans Integrated Service Networks (VISNs).
					(2)Rural geographic
			 locationsThe locations selected shall be in rural geographic
			 locations that, as determined by the Secretary, lack access to comprehensive
			 mental health services through the Department of Veterans Affairs.
					(3)Qualified
			 providersIn selecting locations for the pilot program, the
			 Secretary shall select locations in which an adequate number of licensed mental
			 health care providers with credentials equivalent to those of Department mental
			 health care providers are available in Indian Health Service facilities,
			 community mental health centers, and other entities for participation in the
			 pilot program.
					(e)Participation in
			 programEach community mental health center, facility of the
			 Indian Health Service, or other entity participating in the pilot program under
			 subsection (b) shall—
					(1)provide the
			 services described in paragraphs (3) and (4) of subsection (a) to eligible
			 veterans, including, to the extent practicable, telehealth services that link
			 the center or facility with Department of Veterans Affairs clinicians;
					(2)use the clinical
			 practice guidelines of the Veterans Health Administration or the Department of
			 Defense in the provision of such services; and
					(3)meet such other
			 requirements as the Secretary shall require.
					(f)Compliance with
			 Department protocolsEach community mental health center,
			 facility of the Indian Health Service, or other entity participating in the
			 pilot program under subsection (b) shall comply with—
					(1)applicable
			 protocols of the Department before incurring any liability on behalf of the
			 Department for the provision of services as part of the pilot program;
			 and
					(2)access and quality
			 standards of the Department relevant to the provision of services as part of
			 the pilot program.
					(g)Provision of
			 clinical informationEach community mental health center,
			 facility of the Indian Health Service, or other entity participating in the
			 pilot program under subsection (b) shall, in a timely fashion, provide the
			 Secretary with such clinical information on each veteran for whom such health
			 center or facility provides mental health services under the pilot program as
			 the Secretary shall require.
				(h)Training
					(1)Training of
			 veteransAs part of the pilot program, the Secretary shall carry
			 out a program of training for veterans described in subsection (a) to provide
			 the services described in paragraphs (1) and (2) of such subsection.
					(2)Training of
			 clinicians
						(A)In
			 generalThe Secretary shall conduct a training program for
			 clinicians of community mental health centers, Indian Health Service
			 facilities, or other entities participating in the pilot program under
			 subsection (b) to ensure that such clinicians can provide the services
			 described in paragraphs (3) and (4) of subsection (a) in a manner that accounts
			 for factors that are unique to the experiences of veterans who served on active
			 duty in Operation Iraqi Freedom or Operation Enduring Freedom (including their
			 combat and military training experiences).
						(B)Participation in
			 trainingPersonnel of each community mental health center,
			 facility of the Indian Health Service, or other entity participating in the
			 pilot program under subsection (b) shall participate in the training program
			 conducted pursuant to subparagraph (A).
						(i)Annual
			 reportsEach community mental health center, facility of the
			 Indian Health Service, or other entity participating in the pilot program under
			 subsection (b) shall submit to the Secretary on an annual basis a report
			 containing, with respect to the provision of services under subsection (b) and
			 for the last full calendar year ending before the submission of such
			 report—
					(1)the number
			 of—
						(A)veterans served;
			 and
						(B)courses of
			 treatment provided; and
						(2)demographic
			 information for such services, diagnoses, and courses of treatment.
					(j)Program
			 evaluation
					(1)In
			 generalThe Secretary shall, through Department of Veterans
			 Affairs Mental Health Services investigators and in collaboration with relevant
			 program offices of the Department, design and implement a strategy for
			 evaluating the pilot program.
					(2)ElementsThe
			 strategy implemented under paragraph (1) shall assess the impact that
			 contracting with community mental health centers, the Indian Health Service,
			 and other entities participating in the pilot program under subsection (b) has
			 on the following:
						(A)Access to mental
			 health care by veterans in need of such care.
						(B)The use of
			 telehealth services by veterans for mental health care needs.
						(C)The quality of
			 mental health care and substance use disorder treatment services provided to
			 veterans in need of such care and services.
						(D)The coordination
			 of mental health care and other medical services provided to veterans.
						(k)DefinitionsIn
			 this section:
					(1)The term
			 community mental health center has the meaning given such term in
			 section 410.2 of title 42, Code of Federal Regulations (as in effect on the day
			 before the date of the enactment of this Act).
					(2)The term
			 eligible veteran means a veteran in need of mental health services
			 who—
						(A)is enrolled in the
			 Department of Veterans Affairs health care system; and
						(B)has received a
			 referral from a health professional of the Veterans Health Administration to a
			 community mental health center, a facility of the Indian Health Service, or
			 other entity for purposes of the pilot program.
						(3)The term
			 Indian Health Service means the organization established by
			 section 601(a) of the Indian Health Care Improvement Act (25 U.S.C.
			 1661(a)).
					(l)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out the provisions of this section.
				IIMental Health
			 Research
			201.Research
			 program on comorbid post-traumatic stress disorder and substance use
			 disorders
				(a)Program
			 requiredThe Secretary of Veterans Affairs shall, through the
			 Office of Research and Development, carry out a program of research into
			 comorbid post-traumatic stress disorder (PTSD) and substance use
			 disorder.
				(b)Discharge
			 through National Center for Posttraumatic Stress DisorderThe
			 research program required by subsection (a) shall be carried out by the
			 National Center for Posttraumatic Stress Disorder. In carrying out the program,
			 the Center shall—
					(1)develop protocols
			 and goals with respect to research under the program; and
					(2)coordinate
			 research, data collection, and data dissemination under the program.
					(c)ResearchThe
			 program of research required by subsection (a) shall address the
			 following:
					(1)Comorbid
			 post-traumatic stress disorder and substance use disorder.
					(2)The systematic
			 integration of treatment for post-traumatic stress disorder with treatment for
			 substance use disorder.
					(3)The development of
			 protocols to evaluate care of veterans with comorbid post-traumatic stress
			 disorder and substance use disorder.
					(d)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 Department of Veterans Affairs for each of fiscal years 2009 through 2012,
			 $2,000,000 to carry out this section.
					(2)AvailabilityAmounts
			 authorized to be appropriated by paragraph (1) shall be made available to the
			 National Center on Posttraumatic Stress Disorder for the purpose specified in
			 that paragraph.
					(3)Supplement not
			 supplantAny amount made available to the National Center on
			 Posttraumatic Stress Disorder for a fiscal year under paragraph (2) is in
			 addition to any other amounts made available to the National Center on
			 Posttraumatic Stress Disorder for such year under any other provision of
			 law.
					202.Extension of
			 authorization for Special Committee on Post-Traumatic Stress
			 DisorderSection 110(e)(2) of
			 the Veterans' Health Care Act of 1984 (38 U.S.C. 1712A note; Public Law 98–528)
			 is amended by striking through 2008 and inserting through
			 2012.
			IIIAssistance for
			 Families of Veterans
			301.Clarification
			 of authority of Secretary of Veterans Affairs to provide mental health services
			 to families of veterans
				(a)In
			 generalChapter 17 is
			 amended—
					(1)in section 1701(5)(B)—
						(A)by inserting marriage and family
			 counseling, after professional counseling,; and
						(B)by striking
			 as may be essential to and inserting as the Secretary
			 considers appropriate for; and
						(2)in section
			 1782—
						(A)in subsection (a),
			 by inserting marriage and family counseling, after
			 professional counseling,; and
						(B)in subsection
			 (b)—
							(i)by
			 inserting marriage and family counseling, after
			 professional counseling,; and
							(ii)by
			 striking if— and all that follows and inserting a period.
							(b)LocationParagraph
			 (5) of section 1701 of title 38, United States Code, shall not be construed to
			 prevent the Secretary of Veterans Affairs from providing services described in
			 subparagraph (B) of such paragraph to individuals described in such
			 subparagraph in centers under section 1712A of such title (commonly referred to
			 as Vet Centers), Department of Veterans Affairs medical centers,
			 community-based outpatient clinics, or in such other facilities of the
			 Department of Veterans Affairs as the Secretary considers necessary.
				302.Pilot program on
			 provision of readjustment and transition assistance to veterans and their
			 families in cooperation with Vet Centers
				(a)Pilot
			 programThe Secretary of
			 Veterans Affairs shall carry out, through a non-Department of Veterans Affairs
			 entity, a pilot program to assess the feasability and advisability of providing
			 readjustment and transition assistance described in subsection (b) to veterans
			 and their families in cooperation with centers under section 1712A of title 38,
			 United States Code (commonly referred to as Vet Centers).
				(b)Readjustment and
			 transition assistanceReadjustment and transition assistance
			 described in this subsection is assistance as follows:
					(1)Readjustment and
			 transition assistance that is preemptive, proactive, and
			 principle-centered.
					(2)Assistance and
			 training for veterans and their families in coping with the challenges
			 associated with making the transition from military to civilian life.
					(c)Non-Department
			 of Veterans Affairs entity
					(1)In
			 generalThe Secretary shall carry out the pilot program through
			 any for-profit or non-profit organization selected by the Secretary for
			 purposes of the pilot program that has demonstrated expertise and experience in
			 the provision of assistance and training described in subsection (b).
					(2)Contract or
			 agreementThe Secretary shall carry out the pilot program through
			 a non-Department entity described in paragraph (1) pursuant to a contract or
			 other agreement entered into by the Secretary and the entity for purposes of
			 the pilot program.
					(d)Commencement of
			 pilot programThe pilot program shall commence not later than 180
			 days after the date of the enactment of this Act.
				(e)Duration of
			 pilot programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the commencement of the pilot
			 program, and may be carried out for additional one-year periods
			 thereafter.
				(f)Location of
			 pilot program
					(1)In
			 generalThe Secretary shall provide assistance under the pilot
			 program in cooperation with 10 centers described in subsection (a) designated
			 by the Secretary for purposes of the pilot program.
					(2)DesignationsIn
			 designating centers described in subsection (a) for purposes of the pilot
			 program, the Secretary shall designate centers so as to provide a balanced
			 geographical representation of such centers throughout the United States,
			 including the District of Columbia, the Commonwealth of Puerto Rico, tribal
			 lands, and other territories and possessions of the United States.
					(g)Participation of
			 centersA center described in subsection (a) that is designated
			 under subsection (f) for participation in the pilot program shall participate
			 in the pilot program by promoting awareness of the assistance and training
			 available to veterans and their families through—
					(1)the facilities and
			 other resources of such center;
					(2)the non-Department
			 of Veterans Affairs entity selected pursuant to subsection (c); and
					(3)other appropriate
			 mechanisms.
					(h)Additional
			 supportIn carrying out the pilot program, the Secretary may
			 enter into contracts or other agreements, in addition to the contract or
			 agreement described in subsection (c), with such other non-Department of
			 Veterans Affairs entities meeting the requirements of subsection (c) as the
			 Secretary considers appropriate for purposes of the pilot program.
				(i)Report on pilot
			 program
					(1)Report
			 requiredNot later than three years after the date of the
			 enactment of this Act, the Secretary shall submit to the congressional veterans
			 affairs committees a report on the pilot program.
					(2)ElementsEach
			 report under paragraph (1) shall include the following:
						(A)A description of
			 the activities under the pilot program as of the date of such report, including
			 the number of veterans and families provided assistance under the pilot program
			 and the scope and nature of the assistance so provided.
						(B)A current
			 assessment of the effectiveness of the pilot program.
						(C)Any
			 recommendations that the Secretary considers appropriate for the extension or
			 expansion of the pilot program.
						(3)Congressional
			 veterans affairs committees definedIn this subsection, the term
			 congressional veterans affairs committees means—
						(A)the Committees on
			 Veterans' Affairs and Appropriations of the Senate; and
						(B)the Committees on
			 Veterans' Affairs and Appropriations of the House of Representatives.
						(j)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated for the Department
			 of Veterans Affairs for each of fiscal years 2009 through 2011 $1,000,000 to
			 carry out this section.
					(2)AvailabilityAmounts
			 authorized to be appropriated by paragraph (1) shall remain available until
			 expended.
					IVHealth Care
			 Matters
			401.Veterans
			 beneficiary travel program
				(a)Repeal of
			 requirement To adjust amounts deducted from payments or allowances for
			 beneficiary travel
					(1)In
			 generalSection 111(c) is amended—
						(A)by striking
			 paragraph (5); and
						(B)in paragraph (2),
			 by striking , except as provided in paragraph (5) of this
			 subsection,.
						(2)Reinstatement of
			 amount of deduction specified by statuteNotwithstanding any
			 adjustment made by the Secretary of Veterans Affairs under paragraph (5) of
			 section 111(c) of title 38, United States Code, as such paragraph was in effect
			 before the date of the enactment of this Act, the amount deducted under
			 paragraph (1) of such section 111(c) on or after such date shall be the amount
			 specified in such paragraph.
					(b)Determination of
			 mileage reimbursement rateSection 111(g) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Subject to paragraph (3), in determining
				the amount of allowances or reimbursement to be paid under this section, the
				Secretary shall use the mileage reimbursement rate for the use of privately
				owned vehicles by Government employees on official business (when a Government
				vehicle is available), as prescribed by the Administrator of General Services
				under section 5707(b) of title
				5.
							;
					(2)by striking
			 paragraphs (3) and (4); and
					(3)by inserting after
			 paragraph (2) the following new paragraph (3):
						
							(3)Subject to the availability of
				appropriations, the Secretary may modify the amount of allowances or
				reimbursement to be paid under this section using a mileage reimbursement rate
				in excess of that prescribed under paragraph
				(1).
							.
					(c)ReportNot
			 later than 14 months after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report containing an estimate of the additional costs incurred by the
			 Department of Veterans Affairs because of this section, including—
					(1)any costs
			 resulting from increased utilization of healthcare services by veterans
			 eligible for travel allowances or reimbursements under section 111 of title 38,
			 United States Code; and
					(2)the additional
			 costs that would be incurred by the Department should the Secretary exercise
			 the authority described in subsection (g)(3) of such section.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to travel expenses incurred after the expiration of the 90-day period that
			 begins on the date of the enactment of this Act.
				402.Mandatory
			 reimbursement of veterans receiving emergency treatment in non-Department of
			 Veterans Affairs facilities until transfer to Department facilities
				(a)Certain veterans
			 without service-connected disabilitySection 1725 is amended—
					(1)in subsection (a)(1), by striking
			 may reimburse and inserting shall reimburse;
			 and
					(2)in subsection
			 (f)(1), by striking subparagraph (C) and inserting the following new
			 subparagraph (C):
						
							(C)until—
								(i)such time as the
				veteran can be transferred safely to a Department facility or other Federal
				facility and such facility is capable of accepting such transfer; or
								(ii)such time as a
				Department facility or other Federal facility accepts such transfer if—
									(I)at the time the
				veteran could have been transferred safely to a Department facility or other
				Federal facility, no Department facility or other Federal facility agreed to
				accept such transfer; and
									(II)the
				non-Department facility in which such medical care or services was furnished
				made and documented reasonable attempts to transfer the veteran to a Department
				facility or other Federal
				facility.
									.
					(b)Certain veterans
			 with service-connected disabilitySection 1728 is amended—
					(1)by striking
			 subsection (a) and inserting the following new subsection (a):
						
							(a)The Secretary
				shall, under such regulations as the Secretary prescribes, reimburse veterans
				eligible for hospital care or medical services under this chapter for the
				customary and usual charges of emergency treatment (including travel and
				incidental expenses under the terms and conditions set forth in section 111 of
				this title) for which such veterans have made payment, from sources other than
				the Department, where such emergency treatment was rendered to such veterans in
				need thereof for any of the following:
								(1)An adjudicated
				service-connected disability.
								(2)A
				non-service-connected disability associated with and held to be aggravating a
				service-connected disability.
								(3)Any disability of
				a veteran if the veteran has a total disability permanent in nature from a
				service-connected disability.
								(4)Any illness,
				injury, or dental condition of a veteran who—
									(A)is a participant
				in a vocational rehabilitation program (as defined in section 3101(9) of this
				title); and
									(B)is medically
				determined to have been in need of care or treatment to make possible the
				veteran's entrance into a course of training, or prevent interruption of a
				course of training, or hasten the return to a course of training which was
				interrupted because of such illness, injury, or dental
				condition.
									;
					(2)in subsection (b),
			 by striking care or services both places it appears and
			 inserting emergency treatment; and
					(3)by adding at the
			 end the following new subsection:
						
							(c)In this section,
				the term emergency treatment has the meaning given such term in
				section 1725(f)(1) of this
				title.
							.
					403.Pilot program of
			 enhanced contract care authority for health care needs of veterans in highly
			 rural areas
				(a)Pilot program
			 required
					(1)In
			 generalThe Secretary of
			 Veterans Affairs shall conduct a pilot program under which the Secretary
			 provides covered health services to covered veterans through qualifying
			 non-Department of Veterans Affairs health care providers.
					(2)CommencementThe
			 Secretary shall commence the conduct of the pilot program on the date that is
			 120 days after the date of the enactment of this Act.
					(3)TerminationA
			 veteran may receive health services under the pilot program only during the
			 three-year period beginning on the date of the commencement of the pilot
			 program under paragraph (2).
					(4)Program
			 locationsThe pilot program shall be carried out within areas
			 selected by the Secretary for the purposes of the pilot program in at least
			 five Veterans Integrated Service Networks (VISNs). Of the Veterans Integrated
			 Service Networks so selected—
						(A)not less than four
			 such networks shall include at least three highly rural counties, as determined
			 by the Secretary upon consideration of the most recent decennial census;
						(B)not less than one
			 such network, not including a network selected under subparagraph (A), shall
			 include only one highly rural county, as determined by the Secretary upon
			 consideration of the most recent decennial census;
						(C)all such networks
			 shall include area within the borders of at least four States; and
						(D)no such networks
			 shall be participants in the Healthcare Effectiveness through Resource
			 Optimization pilot program of the Department of Veterans Affairs.
						(b)Covered
			 veterans
					(1)In
			 generalFor purposes of the pilot program under this section, a
			 covered veteran is any highly rural veteran who is—
						(A)enrolled in the
			 system of patient enrollment established under section 1705(a) of title 38,
			 United States Code, as of the date of the commencement of the pilot program
			 under subsection (a)(2); or
						(B)eligible for
			 health care under section 1710(e)(3)(C) of title 38, United States Code.
						(2)Highly rural
			 veteransFor purposes of this subsection, a highly rural veteran
			 is any veteran who—
						(A)resides in a
			 location that is—
							(i)more
			 than 60 miles driving distance from the nearest Department health care facility
			 providing primary care services, if the veteran is seeking such
			 services;
							(ii)more
			 than 120 miles driving distance from the nearest Department health care
			 facility providing acute hospital care, if the veteran is seeking such care;
			 or
							(iii)more than 240
			 miles driving distance from the nearest Department health care facility
			 providing tertiary care, if the veteran is seeking such care; or
							(B)in the case of a
			 veteran who resides in a location less than the distance specified in clause
			 (i), (ii), or (iii) of subparagraph (A), as applicable, experiences such
			 hardship or other difficulties in travel to the nearest appropriate Department
			 health care facility that such travel is not in the best interest of the
			 veteran, as determined by the Secretary pursuant to regulations prescribed for
			 purposes of this subsection.
						(c)Covered health
			 servicesFor purposes of the pilot program under this section, a
			 covered health service with respect to a covered veteran is any hospital care,
			 medical service, rehabilitative service, or preventative health service that is
			 authorized to be provided by the Secretary to the veteran under chapter 17 of
			 title 38, United States Code, or any other provision of law.
				(d)Qualifying
			 non-Department health care providersFor purposes of the pilot
			 program under this section, an entity or individual is a qualifying
			 non-Department health care provider of a covered health service if the
			 Secretary determines that the entity or individual is qualified to furnish such
			 service to veterans under the pilot program.
				(e)ElectionA covered veteran seeking to be provided
			 covered health services under the pilot program under this section shall submit
			 to the Secretary an application therefor in such form, and containing such
			 information as the Secretary shall specify for purposes of the pilot
			 program.
				(f)Provision of
			 services through contractThe
			 Secretary shall provide covered health services to veterans under the pilot
			 program under this section through contracts with qualifying non-Department
			 health care providers for the provision of such services.
				(g)Exchange of
			 medical informationIn conducting the pilot program under this
			 section, the Secretary shall develop and utilize a functional capability to
			 provide for the exchange of appropriate medical information between the
			 Department and non-Department health care providers providing health services
			 under the pilot program.
				(h)ReportsNot
			 later than the 30 days after the end of each year in which the pilot program
			 under this section is conducted, the Secretary shall submit to the Committee of
			 Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report which includes—
					(1)the assessment of the Secretary of the
			 pilot program during the preceding year, including its cost, volume, quality,
			 patient satisfaction, benefit to veterans, and such other findings and
			 conclusions with respect to pilot program as the Secretary considers
			 appropriate; and
					(2)such
			 recommendations as the Secretary considers appropriate regarding—
						(A)the continuation
			 of the pilot program;
						(B)extension of the
			 pilot program to other or all Veterans Integrated Service Networks of the
			 Department;
						(C)making the pilot
			 program permanent.
						404.Epilepsy centers of
			 excellence
				(a)In
			 generalSubchapter II of chapter 73 is amended by adding at the
			 end the following new section:
					
						7330A.Epilepsy
				centers of excellence
							(a)Establishment of
				Centers(1)Not
				later than 120 days after the date of the enactment of the
				Veterans' Mental Health and Other Care
				Improvements Act of 2008, the Secretary shall designate at least
				four but not more than six Department health care facilities as locations for
				epilepsy centers of excellence for the Department.
								(2)Of the facilities designated under
				paragraph (1), not less than two shall be centers designated under section 7327
				of this title.
								(3)Of the facilities designated under
				paragraph (1), not less than two shall be facilities that are not centers
				designated under section 7327 of this title.
								(4)Subject to the availability of
				appropriations for such purpose, the Secretary shall establish and operate an
				epilepsy center of excellence at each location designated under paragraph
				(1).
								(b)Designation of
				facilities(1)In designating locations
				for epilepsy centers of excellence under subsection (a), the Secretary shall
				solicit proposals from Department health care facilities seeking designation as
				a location for an epilepsy center of excellence.
								(2)The Secretary may not designate a
				facility as a location for an epilepsy center of excellence under subsection
				(a) unless the peer review panel established under subsection (c) has
				determined under that subsection that the proposal submitted by such facility
				seeking designation as a location for an epilepsy center of excellence is among
				those proposals that meet the highest competitive standards of scientific and
				clinical merit.
								(3)In choosing from among the facilities
				meeting the requirements of paragraph (2), the Secretary shall also consider
				appropriate geographic distribution when designating the epilepsy centers of
				excellence under subsection (a).
								(c)Peer review
				panel(1)The
				Under Secretary for Health shall establish a peer review panel to assess the
				scientific and clinical merit of proposals that are submitted to the Secretary
				for the designation of epilepsy centers of excellence under this
				section.
								(2)(A)The membership of the
				peer review panel shall consist of experts on epilepsy, including
				post-traumatic epilepsy.
									(B)Members of the peer review panel
				shall serve for a period of no longer than two years, except as specified in
				subparagraph (C).
									(C)Of the members first appointed to the
				panel, one half shall be appointed for a period of three years and one half
				shall be appointed for a period of two years, as designated by the Under
				Secretary at the time of appointment.
									(3)The peer review panel shall review
				each proposal submitted to the panel by the Under Secretary for Health and
				shall submit its views on the relative scientific and clinical merit of each
				such proposal to the Under Secretary.
								(4)The peer review panel shall, in
				conjunction with the national coordinator designated under subsection (e),
				conduct regular evaluations of each epilepsy center of excellence established
				and operated under subsection (a) to ensure compliance with the requirements of
				this section.
								(5)The peer review panel shall not be
				subject to the Federal Advisory Committee Act.
								(d)Epilepsy center
				of excellence definedIn this
				section, the term epilepsy center of excellence means a health
				care facility that has (or in the foreseeable future can develop) the necessary
				capacity to function as a center of excellence in research, education, and
				clinical care activities in the diagnosis and treatment of epilepsy and has (or
				may reasonably be anticipated to develop) each of the following:
								(1)An affiliation
				with an accredited medical school that provides education and training in
				neurology, including an arrangement with such school under which medical
				residents receive education and training in the diagnosis and treatment of
				epilepsy (including neurosurgery).
								(2)The ability to
				attract the participation of scientists who are capable of ingenuity and
				creativity in health care research efforts.
								(3)An advisory
				committee composed of veterans and appropriate health care and research
				representatives of the facility and of the affiliated school or schools to
				advise the directors of such facility and such center on policy matters
				pertaining to the activities of the center during the period of the operation
				of such center.
								(4)The capability to
				conduct effectively evaluations of the activities of such center.
								(5)The capability to assist in the expansion
				of the Department’s use of information systems and databases to improve the
				quality and delivery of care for veterans enrolled within the Department’s
				health care system.
								(6)The capability to
				assist in the expansion of the Department telehealth program to develop,
				transmit, monitor, and review neurological diagnostic tests.
								(7)The ability to perform epilepsy research,
				education, and clinical care activities in collaboration with Department
				medical facilities that have centers for research, education, and clinical care
				activities on complex multi-trauma associated with combat injuries established
				under section 7327 of this title.
								(e)National
				coordinator for epilepsy programs(1)To assist the Secretary
				and the Under Secretary for Health in carrying out this section, the Secretary
				shall designate an individual in the Veterans Health Administration to act as a
				national coordinator for epilepsy programs of the Veterans Health
				Administration.
								(2)The duties of the national
				coordinator for epilepsy programs shall include the following:
									(A)To supervise the operation of the
				centers established pursuant to this section.
									(B)To coordinate and support the national
				consortium of providers with interest in treating epilepsy at Department health
				care facilities lacking such centers in order to ensure better access to
				state-of-the-art diagnosis, research, clinical care, and education for
				traumatic brain injury and epilepsy throughout the health care system of the
				Department.
									(C)To conduct, in conjunction with the
				peer review panel established under subsection (c), regular evaluations of the
				epilepsy centers of excellence to ensure compliance with the requirements of
				this section.
									(D)To coordinate (as part of an
				integrated national system) education, clinical care, and research activities
				within all facilities with an epilepsy center of excellence.
									(E)To develop jointly a national
				consortium of providers with interest in treating epilepsy at Department health
				care facilities lacking an epilepsy center of excellence in order to ensure
				better access to state-of-the-art diagnosis, research, clinical care, and
				education for traumatic brain injury and epilepsy throughout the health care
				system of the Department. Such consortium should include a designated epilepsy
				referral clinic in each Veterans Integrated Service Network.
									(3)In carrying out duties under this
				subsection, the national coordinator for epilepsy programs shall report to the
				official of the Veterans Health Administration responsible for
				neurology.
								(f)Authorization of
				Appropriations(1)There are authorized to
				be appropriated $6,000,000 for each of fiscal years 2009 through 2013 for the
				support of the clinical care, research, and education activities of the
				epilepsy centers of excellence established and operated pursuant to subsection
				(a)(2).
								(2)There are authorized to be
				appropriated for each fiscal year after fiscal year 2013 such sums as may be
				necessary for the support of the clinical care, research, and education
				activities of the epilepsy centers of excellence established and operated
				pursuant to subsection (a)(2).
								(3)The Secretary shall ensure that funds
				for such centers are designated for the first three years of operation as a
				special purpose program for which funds are not allocated through the Veterans
				Equitable Resource Allocation system.
								(4)In addition to amounts authorized to
				be appropriated under paragraphs (1) and (2) for a fiscal year, the Under
				Secretary for Health shall allocate to such centers from other funds
				appropriated generally for the Department medical services account and medical
				and prosthetics research account, as appropriate, such amounts as the Under
				Secretary for Health determines appropriate.
								(5)In addition to amounts authorized to
				be appropriated under paragraphs (1) and (2) for a fiscal year, there are
				authorized to be appropriated such sums as may be necessary to fund the
				national coordinator established by subsection
				(e).
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7330 the following new
			 item:
					
						
							7330A. Epilepsy centers of
				excellence.
						
						.
				405.Establishment of
			 qualifications for peer specialist appointees
				(a)In
			 generalSection 7402(b) is
			 amended—
					(1)by redesignating the paragraph (11)
			 relating to other health care positions as paragraph (14); and
					(2)by inserting after paragraph (12) the
			 following new paragraph (13):
						
							(13)Peer specialistTo
				be eligible to be appointed to a peer specialist position, a person
				must—
								(A)be a veteran who has recovered or is
				recovering from a mental health condition; and
								(B)be certified by—
									(i)a not-for-profit entity engaged in
				peer specialist training as having met such criteria as the Secretary shall
				establish for a peer specialist position; or
									(ii)a State as having satisfied
				relevant State requirements for a peer specialist
				position.
									.
					(b)Peer specialist
			 trainingSection 7402 is amended by adding at the end the
			 following new subsection:
					
						(g)The Secretary may
				enter into contracts with not-for-profit entities to provide—
							(1)peer specialist
				training to veterans; and
							(2)certification for
				veterans under subsection
				(b)(13)(B)(i).
							.
				406.Establishment of
			 consolidated patient accounting centers
				(a)Establishment of
			 CentersChapter 17 is amended by inserting after section 1729A
			 the following new section:
					
						1729B.Consolidated
				patient accounting centers
							(a)In
				generalNot later than five years after the date of the enactment
				of this section, the Secretary of Veterans Affairs shall establish not more
				than seven consolidated patient accounting centers for conducting
				industry-modeled regionalized billing and collection activities of the
				Department.
							(b)FunctionsThe
				centers shall carry out the following functions:
								(1)Reengineer and
				integrate all business processes of the revenue cycle of the Department.
								(2)Standardize and
				coordinate all activities of the Department related to the revenue cycle for
				all health care services furnished to veterans for non-service-connected
				medical conditions.
								(3)Apply commercial
				industry standards for measures of access, timeliness, and performance metrics
				with respect to revenue enhancement of the Department.
								(4)Apply other
				requirements with respect to such revenue cycle improvement as the Secretary
				may
				specify.
								.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1729A the following:
					
						
							1729B. Consolidated patient accounting
				centers.
						
						.
				407.Repeal of
			 limitation on authority to conduct widespread HIV testing programSection 124 of the Veterans' Benefits and
			 Services Act of 1988 (title I of Public Law 100–322, as amended; 38 U.S.C. 7333
			 note) is repealed.
			408.Provision of
			 comprehensive health care by Secretary of Veterans Affairs to children of
			 Vietnam veterans born with Spina Bifida
				(a)Provision of
			 comprehensive health careSection 1803(a) is amended by striking
			 such health care as the Secretary determines is needed by the child for
			 the spina bifida or any disability that is associated with such
			 condition and inserting health care under this
			 section.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to care furnished after the date of the enactment of this Act.
				409.Exemption from
			 copayment requirement for veterans receiving hospice careSection 1710 is amended—
				(1)in subsection (f)(1), by inserting
			 (except if such care constitutes hospice care) after
			 nursing home care; and
				(2)in subsection
			 (g)(1), by inserting (except if such care constitutes hospice
			 care) after medical services.
				VPain
			 Care
			501.Comprehensive
			 policy on pain management
				(a)Comprehensive
			 policy requiredNot later than October 1, 2009, the Secretary of
			 Veterans Affairs shall develop and implement a comprehensive policy on the
			 management of pain experienced by veterans enrolled for health care services
			 provided by the Department of Veterans Affairs.
				(b)Scope of
			 policyThe policy required by subsection (a) shall cover each of
			 the following:
					(1)The
			 Department-wide management of acute and chronic pain experienced by
			 veterans.
					(2)The
			 standard of care for pain management to be used throughout the
			 Department.
					(3)The
			 consistent application of pain assessments to be used throughout the
			 Department.
					(4)The assurance of
			 prompt and appropriate pain care treatment and management by the Department,
			 system-wide, when medically necessary.
					(5)Department
			 programs of research related to acute and chronic pain suffered by veterans,
			 including pain attributable to central and peripheral nervous system damage
			 characteristic of injuries incurred in modern warfare.
					(6)Department
			 programs of pain care education and training for health care personnel of the
			 Department.
					(7)Department
			 programs of patient education for veterans suffering from acute or chronic pain
			 and their families.
					(c)UpdatesThe
			 Secretary shall revise the policy required by subsection (a) on a periodic
			 basis in accordance with experience and evolving best practice
			 guidelines.
				(d)ConsultationThe
			 Secretary shall develop the policy required by subsection (a), and revise such
			 policy under subsection (c), in consultation with veterans service
			 organizations and organizations with expertise in the assessment, diagnosis,
			 treatment, and management of pain.
				(e)Annual
			 report
					(1)In
			 generalNot later than 180 days after the date of the completion
			 and initial implementation of the policy required by subsection (a) and on
			 October 1 of every fiscal year thereafter through fiscal year 2018, the
			 Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the implementation of the policy required by subsection (a).
					(2)ContentsThe
			 report required by paragraph (1) shall include the following:
						(A)A description of
			 the policy developed and implemented under subsection (a) and any revisions to
			 such policy under subsection (c).
						(B)A description of
			 the performance measures used to determine the effectiveness of such policy in
			 improving pain care for veterans system-wide.
						(C)An assessment of
			 the adequacy of Department pain management services based on a survey of
			 patients managed in Department clinics.
						(D)An assessment of
			 the research projects of the Department relevant to the treatment of the types
			 of acute and chronic pain suffered by veterans.
						(E)An assessment of
			 the training provided to Department health care personnel with respect to the
			 diagnosis, treatment, and management of acute and chronic pain.
						(F)An assessment of
			 the patient pain care education programs of the Department.
						(f)Veterans service
			 organization definedIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
				VIHomeless Veterans
			 Matters
			601.Increased
			 authorization of appropriations for comprehensive service
			 programsSection 2013 is
			 amended by striking $130,000,000 and inserting
			 $150,000,000.
			602.Expansion and
			 extension of authority for program of referral and counseling services for
			 at-risk veterans transitioning from certain institutions
				(a)Program
			 authoritySubsection (a) of section 2023 is amended by striking
			 a demonstration program for the purpose of determining the costs and
			 benefits of providing and inserting a program of.
				(b)Scope of
			 programSubsection (b) of such section is amended—
					(1)by striking
			 Demonstration in the subsection
			 heading;
					(2)by striking
			 demonstration; and
					(3)by
			 striking in at least six locations and inserting in at
			 least 12 locations.
					(c)Extension of
			 authoritySubsection (d) of such section is amended by striking
			 shall cease and all that follows and inserting shall
			 cease on September 30, 2012..
				(d)Conforming
			 amendments
					(1)Subsection (c)(1)
			 of such section is amended by striking demonstration.
					(2)The heading of
			 such section is amended to read as follows:
						
							2023.Referral and
				counseling services: veterans at risk of homelessness who are transitioning
				from certain
				institutions
							.
					(3)Section
			 2022(f)(2)(C) of such title is amended by striking
			 demonstration.
					(e)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 is
			 amended by striking the item relating to section 2023 and inserting the
			 following:
					
						
							2023. Referral and counseling services:
				veterans at risk of homelessness who are transitioning from certain
				institutions.
						
						.
				603.Permanent
			 authority for domiciliary services for homeless veterans and enhancement of
			 capacity of domiciliary care programs for female veteransSubsection (b) of section 2043 is amended to
			 read as follows:
				
					(b)Enhancement of
				capacity of domiciliary care programs for female veteransThe Secretary shall take appropriate
				actions to ensure that the domiciliary care programs of the Department are
				adequate, with respect to capacity and with respect to safety, to meet the
				needs of veterans who are
				women.
					.
			604.Financial
			 assistance for supportive services for very low-income veteran families in
			 permanent housing
				(a)PurposeThe
			 purpose of this section is to facilitate the provision of supportive services
			 for very low-income veteran families in permanent housing.
				(b)Financial
			 Assistance
					(1)In
			 generalSubchapter V of chapter 20 is amended by adding at the
			 end the following new section:
						
							2044.Financial
				assistance for supportive services for very low-income veteran families in
				permanent housing
								(a)Distribution of
				Financial Assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of supportive services described in
				subsection (b) for very low-income veteran families occupying permanent
				housing.
									(2)Financial assistance under this
				section shall consist of grants for each such family for which an approved
				eligible entity is providing or coordinating the provision of supportive
				services.
									(3)(A)The Secretary shall
				provide such grants to each eligible entity that is providing or coordinating
				the provision of supportive services.
										(B)The Secretary is authorized to
				establish intervals of payment for the administration of such grants and
				establish a maximum amount to be awarded, in accordance with the services being
				provided and their duration.
										(4)In providing financial assistance
				under paragraph (1), the Secretary shall give preference to entities providing
				or coordinating the provision of supportive services for very low-income
				veteran families who are transitioning from homelessness to permanent
				housing.
									(5)The Secretary shall ensure that, to
				the extent practicable, financial assistance under this subsection is equitably
				distributed across geographic regions, including rural communities and tribal
				lands.
									(6)Each entity receiving financial
				assistance under this section to provide supportive services to a very
				low-income veteran family shall notify that family that such services are being
				paid for, in whole or in part, by the Department.
									(7)The Secretary may require entities
				receiving financial assistance under this section to submit a report to the
				Secretary that describes the projects carried out with such financial
				assistance.
									(b)Supportive
				ServicesThe supportive services referred to in subsection (a)
				are the following:
									(1)Services provided
				by an eligible entity or a subcontractor of an eligible entity that address the
				needs of very low-income veteran families occupying permanent housing,
				including—
										(A)outreach
				services;
										(B)case management
				services;
										(C)assistance in
				obtaining any benefits from the Department which the veteran may be eligible to
				receive, including, but not limited to, vocational and rehabilitation
				counseling, employment and training service, educational assistance, and health
				care services; and
										(D)assistance in
				obtaining and coordinating the provision of other public benefits provided in
				federal, State, or local agencies, or any organization defined in subsection
				(f), including—
											(i)health care
				services (including obtaining health insurance);
											(ii)daily living
				services;
											(iii)personal
				financial planning;
											(iv)transportation
				services;
											(v)income support
				services;
											(vi)fiduciary and
				representative payee services;
											(vii)legal services
				to assist the veteran family with issues that interfere with the family's
				ability to obtain or retain housing or supportive services;
											(viii)child
				care;
											(ix)housing
				counseling; and
											(x)other services
				necessary for maintaining independent living.
											(2)Services described
				in paragraph (1) that are delivered to very low-income veteran families who are
				homeless and who are scheduled to become residents of permanent housing within
				90 days pending the location or development of housing suitable for permanent
				housing.
									(3)Services described
				in paragraph (1) for very low-income veteran families who have voluntarily
				chosen to seek other housing after a period of tenancy in permanent housing,
				that are provided, for a period of 90 days after such families exit permanent
				housing or until such families commence receipt of other housing services
				adequate to meet their current needs, but only to the extent that services
				under this paragraph are designed to support such families in their choice to
				transition into housing that is responsive to their individual needs and
				preferences.
									(c)Application for
				Financial Assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application therefor in such form, in such manner, and containing such
				commitments and information as the Secretary determines to be necessary to
				carry out this section.
									(2)Each application submitted by an
				eligible entity under paragraph (1) shall contain—
										(A)a description of the supportive
				services proposed to be provided by the eligible entity and the identified
				needs for those services;
										(B)a description of the types of very
				low-income veteran families proposed to be provided such services;
										(C)an estimate of the number of very
				low-income veteran families proposed to be provided such services;
										(D)evidence of the experience of the
				eligible entity in providing supportive services to very low-income veteran
				families; and
										(E)a description of the managerial
				capacity of the eligible entity—
											(i)to coordinate the provision of
				supportive services with the provision of permanent housing by the eligible
				entity or by other organizations;
											(ii)to assess continuously the needs
				of very low-income veteran families for supportive services;
											(iii)to coordinate the provision of
				supportive services with the services of the Department;
											(iv)to tailor supportive services to
				the needs of very low-income veteran families; and
											(v)to seek continuously new sources of
				assistance to ensure the long-term provision of supportive services to very
				low-income veteran families.
											(3)The Secretary shall establish
				criteria for the selection of eligible entities to be provided financial
				assistance under this section.
									(d)Technical
				Assistance(1)The Secretary shall
				provide training and technical assistance to participating eligible entities
				regarding the planning, development, and provision of supportive services to
				very low-income veteran families occupying permanent housing, through the
				Technical Assistance grants program in section 2064 of this title.
									(2)The Secretary may provide the
				training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
									(e)Funding(1)From amounts
				appropriated to the Department for Medical Services, there shall be available
				to carry out subsection (a), (b), and (c) amounts as follows:
										(A)$15,000,000 for fiscal year
				2009.
										(B)$20,000,000 for fiscal year
				2010.
										(C)$25,000,000 for fiscal year
				2011.
										(2)Not more than $750,000 may be
				available under paragraph (1) in any fiscal year to provide technical
				assistance under subsection (d).
									(3)There is authorized to be
				appropriated $1,000,000 for each of the fiscal year 2009 through 2011 to carry
				out the provisions of subsection (d).
									(f)DefinitionsIn
				this section:
									(1)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
									(2)The term
				eligible entity means—
										(A)a private
				nonprofit organization; or
										(B)a consumer
				cooperative.
										(3)The term
				homeless has the meaning given that term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
									(4)The term
				permanent housing means community-based housing without a
				designated length of stay.
									(5)The term
				private nonprofit organization means any of the following:
										(A)Any incorporated
				private institution or foundation—
											(i)no
				part of the net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
											(ii)which has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
											(iii)which is
				approved by the Secretary as to financial responsibility.
											(B)A for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A).
										(C)A corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A).
										(D)A tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
										(6)(A)Subject to subparagraphs
				(B) and (C), the term very low-income veteran family means a
				veteran family whose income does not exceed 50 percent of the median income for
				an area specified by the Secretary for purposes of this section, as determined
				by the Secretary in accordance with this paragraph.
										(B)The Secretary shall make appropriate
				adjustments to the income requirement under subparagraph (A) based on family
				size.
										(C)The Secretary may establish an income
				ceiling higher or lower than 50 percent of the median income for an area if the
				Secretary determines that such variations are necessary because the area has
				unusually high or low construction costs, fair market rents (as determined
				under section 8 of the United States Housing Act
				of 1937 (42 U.S.C. 1437f)), or family incomes.
										(7)The term
				veteran family includes a veteran who is a single person and a
				family in which the head of household or the spouse of the head of household is
				a
				veteran.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 is
			 amended by inserting after the item relating to section 2043 the following new
			 item:
						
							
								2044. Financial assistance for supportive
				services for very low-income veteran families in permanent
				housing.
							
							.
					(c)Study of
			 Effectiveness of Permanent Housing Program
					(1)In
			 generalFor fiscal years 2009 and 2010, the Secretary shall
			 conduct a study of the effectiveness of the permanent housing program under
			 section 2044 of title 38, United States Code, as added by subsection (b), in
			 meeting the needs of very low-income veteran families, as that term is defined
			 in that section.
					(2)ComparisonIn
			 the study required by paragraph (1), the Secretary shall compare the results of
			 the program referred to in that subsection with other programs of the
			 Department of Veterans Affairs dedicated to the delivery of housing and
			 services to veterans.
					(3)CriteriaIn
			 making the comparison required in paragraph (2), the Secretary shall examine
			 the following:
						(A)The satisfaction
			 of veterans targeted by the programs described in paragraph (2).
						(B)The health status
			 of such veterans.
						(C)The housing
			 provided such veterans under such programs.
						(D)The degree to
			 which such veterans are encouraged to productive activity by such
			 programs.
						(4)ReportNot
			 later than March 31, 2011, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the results of the study required by
			 paragraph (1).
					VIIAuthorization of
			 Medical Facility Projects and Major Medical Facility Leases
			701.Authorization for
			 fiscal year 2009 major medical facility projectsThe Secretary of Veterans Affairs may carry
			 out the following major medical facility projects in fiscal year 2009 in the
			 amount specified for each project:
				(1)Seismic
			 corrections, Building 2, at the Department of Veterans Affairs Palo Alto Health
			 Care System, Palo Alto Division Palo Alto, California, in an amount not to
			 exceed $54,000,000.
				(2)Construction of a
			 polytrauma healthcare and rehabilitation center at the Department of Veterans
			 Affairs Medical Center, San Antonio, Texas, in an amount not to exceed
			 $66,000,000.
				(3)Seismic
			 corrections, Building 1, at the Department of Veterans Affairs Medical Center,
			 San Juan, Puerto Rico, in an amount not to exceed $225,900,000.
				702.Modification of
			 authorization amounts for certain major medical facility construction projects
			 previously authorized
				(a)Modification of
			 major medical facility authorizationsSection 801(a) of the
			 Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public
			 Law 109–461) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 $300,000,000 and inserting $625,000,000;
			 and
						(B)by striking the
			 second sentence; and
						(2)in paragraph (3),
			 by striking $98,000,000 and inserting
			 $568,400,000.
					(b)Modification of
			 authorization for certain major medical facility construction projects
			 previously authorized in connection with capital asset realignment
			 initiative
					(1)Correction of
			 patient privacy deficiencies at the Department of Veterans Affairs Medical
			 Center, Gainesville, FloridaParagraph (5) of section 802 of the
			 Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public
			 Law 109–461) is amended by striking $85,200,000 and inserting
			 $136,700,000.
					(2)Construction of a
			 new medical center facility at the Department of Veterans Affairs medical
			 center, Las Vegas, NevadaParagraph (7) of such section is
			 amended by striking $406,000,000 and inserting
			 $600,400,000.
					(3)Construction of
			 a new outpatient clinic, Lee County, FloridaParagraph (8) of
			 such section is amended—
						(A)by striking
			 ambulatory and all that follows through purchase,
			 and inserting outpatient clinic in; and
						(B)by striking $65,100,000 and
			 inserting $131,800,000.
						(4)Construction of
			 a new medical center facility, Orlando, FloridaParagraph (11) of
			 such section is amended by striking $377,700,000 and inserting
			 $656,800,000.
					(5)Consolidation of
			 campuses at the University Drive and H. John Heinz III Divisions, Pittsburgh,
			 PennsylvaniaParagraph (12) of such section is amended by
			 striking $189,205,000 and inserting
			 $295,600,000.
					703.Authorization
			 of fiscal year 2009 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal year 2009 at the
			 locations specified, and in an amount for each lease not to exceed the amount
			 shown for such location:
				(1)For an outpatient
			 clinic, Brandon, Florida, $4,326,000.
				(2)For an outpatient clinic, Colorado Springs,
			 Colorado, $10,300,000.
				(3)For an outpatient
			 clinic, Eugene, Oregon, $5,826,000.
				(4)For the expansion
			 of an outpatient clinic, Green Bay, Wisconsin, $5,891,000.
				(5)For an outpatient
			 clinic, Greenville, South Carolina, $3,731,000.
				(6)For an outpatient
			 clinic, Mansfield, Ohio, $2,212,000.
				(7)For an outpatient
			 clinic, Mayaguez, Puerto Rico, $6,276,000.
				(8)For an outpatient
			 clinic, Mesa, Arizona, $5,106,000.
				(9)For interim
			 research space, Palo Alto, California, $8,636,000.
				(10)For the expansion
			 of an outpatient clinic, Savannah, Georgia, $3,168,000.
				(11)For an outpatient
			 clinic, Sun City, Arizona, $2,295,000.
				(12)For a primary care
			 annex, Tampa, Florida, $8,652,000.
				(13)For an outpatient
			 clinic, Peoria, Illinois, $3,600,000.
				704.Authorization of
			 appropriations
				(a)Authorization of
			 appropriations for fiscal year 2009 major medical facility
			 projectsThere is authorized
			 to be appropriated for the Secretary of Veterans Affairs for fiscal year 2009
			 for the Construction, Major Projects, account—
					(1)$345,900,000 for the projects authorized in
			 section 701; and
					(2)$1,493,495,000 for the increased amounts
			 authorized for projects whose authorizations are modified by section
			 702.
					(b)Authorization
			 For Appropriations For Fiscal Year 2009 Major Medical Facility
			 LeasesThere is authorized to
			 be appropriated for the Secretary of Veterans Affairs for fiscal year 2009 for
			 the Medical Facilities account, $70,019,000, for the leases authorized in
			 section 703.
				705.Increase in
			 threshold for major medical facility leases requiring Congressional
			 approvalSection 8104(a)(3)(B)
			 is amended by striking $600,000 and inserting
			 $1,000,000.
			706.Conveyance of
			 certain non-Federal land by City of Aurora, Colorado, to Secretary of Veterans
			 Affairs for construction of veterans medical facilitySection 410 of title IV of division I of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2276) is
			 amended to read as follows:
				
					410.Conveyance of
				certain non-Federal land
						(a)DefinitionsIn this section:
							(1)CityThe
				term City means the City of Aurora, Colorado.
							(2)DeedThe
				term deed means the quitclaim deed—
								(A)conveyed to the
				City by the Secretary (acting through the Director of the National Park
				Service); and
								(B)dated May 24,
				1999.
								(3)Non-Federal
				landThe term non-Federal land means—
								(A)parcel I of the
				former United States Army Garrison Fitzsimons, Adams County, Colorado, as more
				specifically described in the deed; and
								(B)the parcel of land
				described in the deed.
								(4)SecretaryThe
				term Secretary means the Secretary of the Interior.
							(b)Duty of
				SecretaryTo allow the City to convey by donation to the United
				States the non-Federal land to be used by the Secretary of Veterans Affairs for
				the construction of a veterans medical facility, not later than 60 days after
				the date of enactment of this section, the Secretary shall execute each
				instrument that is necessary to release all rights, conditions, and
				restrictions retained by the United States in and to the non-Federal land
				conveyed in the
				deed.
						.
			707.Report on
			 facilities administrationNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the progress of the Secretary in complying with section 312A of title
			 38, United States Code.
			708.Annual report
			 on outpatient clinics
				(a)Annual report
			 requiredSubchapter I of
			 chapter 81 is amended by adding at the end the following new section:
					
						8119.Annual report
				on outpatient clinics
							(a)Annual report
				requiredThe Secretary shall
				submit to the committees an annual report on community-based outpatient clinics
				and other outpatient clinics of the Department. The report shall be submitted
				each year not later than the date on which the budget for the next fiscal year
				is submitted to the Congress under section 1105 of title 31.
							(b)Contents of
				reportEach report required under subsection (a) shall include
				the following:
								(1)A list of each community-based outpatient
				clinic and other outpatient clinic of the Department, and for each such clinic,
				the type of clinic, location, size, number of health professionals employed by
				the clinic, workload, whether the clinic is leased or constructed and operated
				by the Secretary, and the annual cost of operating the clinic.
								(2)A list of community-based outpatient
				clinics and other outpatient clinics that the Secretary opened during the
				fiscal year preceding the fiscal year during which the report is submitted and
				a list of clinics the Secretary proposes opening during the fiscal year during
				which the report is submitted and the subsequent fiscal year, together with the
				cost of activating each such clinic and the information required to be provided
				under paragraph (1) for each such clinic and proposed clinic.
								(3)A list of proposed community-based
				outpatient clinics and other outpatient clinics that are, as of the date of the
				submission of the report, under review by the National Review Panel and a list
				of possible locations for future clinics identified in the Department’s
				strategic planning process, including any identified locations in rural and
				underserved areas.
								(4)A prioritized list
				of sites of care identified by the Secretary that the Secretary could establish
				without carrying out construction or entering into a lease, including—
									(A)any such sites
				that could be expanded by hiring additional staff or allocating staff to
				Federal facilities or facilities operating in collaboration with the Federal
				Government; and
									(B)any sites
				established, or able to be established, under sections 8111 and 8153 of this
				title.
									.
				(b)Deadline for
			 first annual reportThe Secretary of Veterans Affairs shall
			 submit the first report required under section 8119(a) of title 38, United
			 States Code, as added by subsection (a), by not later than 90 days after the
			 date of the enactment of this Act.
				(c)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end of
			 the items relating to subchapter I the following new item:
					
						
							8119. Annual report on outpatient
				clinics.
						
						.
				709.Name of Department
			 of Veterans Affairs spinal cord injury center, Tampa, FloridaThe spinal cord injury center located at the
			 James A. Haley Department of Veterans Affairs Medical Center in Tampa, Florida,
			 shall after the date of the enactment of this Act be known and designated as
			 the Michael Bilirakis Department of Veterans Affairs Spinal Cord Injury
			 Center. Any reference to such center in any law, regulation, map,
			 document, record, or other paper of the United States shall be considered to be
			 a reference to the Michael Bilirakis Department of Veterans Affairs
			 Spinal Cord Injury Center.
			VIIIExtension of
			 Certain Authorities
			801.Repeal of
			 sunset on inclusion of noninstitutional extended care services in definition of
			 medical servicesSection 1701
			 is amended—
				(1)by striking paragraph (10); and
				(2)in paragraph
			 (6)—
					(A)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
					(B)by inserting after
			 subparagraph (D) the following new subparagraph (E):
						
							(E)Noninstitutional
				extended care services, including alternatives to institutional extended care
				that the Secretary may furnish directly, by contract, or through provision of
				case management by another provider or
				payer.
							.
					802.Extension of
			 recovery audit authoritySection 1703(d)(4) is amended by striking
			 September 30, 2008 and inserting September 30,
			 2013.
			803.Permanent
			 authority for provision of hospital care, medical services, and nursing home
			 care to veterans who participated in certain chemical and biological testing
			 conducted by the Department of Defense
				(a)Permanent
			 authoritySubsection (e)(3)
			 of section 1710 is amended—
					(1)in subparagraph
			 (B), by inserting and after the semicolon;
					(2)in subparagraph
			 (C), by striking ; and and inserting a period; and
					(3)by striking
			 subparagraph (D).
					(b)Conforming
			 amendmentSubsection
			 (e)(1)(E) of such section is amended by striking paragraphs (2) and
			 (3) and inserting paragraph (2).
				804.Extension of
			 expiring collections authorities
				(a)Health care
			 copaymentsSection
			 1710(f)(2)(B) is amended by striking September 30, 2008 and
			 inserting September 30, 2010.
				(b)Medical care cost
			 recoverySection
			 1729(a)(2)(E) is amended by striking October 1, 2008 and inserting
			 October 1, 2010.
				805.Extension of
			 nursing home careSection
			 1710A(d) is amended by striking December 31, 2008 and inserting
			 December 31, 2013.
			806.Permanent
			 authority to establish research corporations
				(a)RepealChapter
			 73 is amended by striking section 7368.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 7368.
				807.Extension of
			 requirement to submit annual report on the Committee on Care of Severely
			 Chronically Mentally Ill VeteransSection 7321(d)(2) is amended by striking
			 through 2008 and inserting through 2012.
			808.Permanent
			 requirement for biannual report on Women’s Advisory CommitteeSection 542(c)(1) is amended by striking
			 through 2008.
			809.Extension of
			 pilot program on improvement of caregiver assistance servicesSection 214 of the Veterans Benefits, Health
			 Care, and Information Technology Act of 2006 (Public Law 109–461; 38 U.S.C.
			 1710B note) is amended—
				(1)in subsection (b),
			 by striking two-year period and inserting three-year
			 period; and
				(2)in subsection (d),
			 by striking fiscal years 2007 and 2008 and inserting
			 fiscal years 2007 through 2009.
				IXOther
			 Matters
			901.Technical
			 amendments
				(a)Title
			 38Title 38, United States
			 Code, is amended—
					(1)in section
			 1712A—
						(A)by striking
			 subsection (g);
						(B)by redesignating
			 subsections (d) through (i) as subsections (c) through (f), respectively;
			 and
						(C)in subsection (f),
			 as so redesignated, by striking (including a Resource Center designated
			 under subsection (h)(3)(A) of this section);
						(2)in section
			 2065(b)(3)(C), by striking );
					(3)in the table of
			 sections at the beginning of chapter 36, by striking the item relating to
			 section 3684A and inserting the following new item:
						
							
								3684A. Procedures relating to computer
				matching
				program.
							
							;
					(4)in section
			 4110(c)(1), by striking 15 and inserting
			 16;
					(5)in the table of
			 sections at the beginning of chapter 51, by striking the item relating to
			 section 5121 and inserting the following new item:
						
							
								5121. Payment of certain accrued benefits
				upon death of a
				beneficiary.
							
							;
					(6)in section
			 7458(b)(2), by striking pro rated and inserting
			 pro-rated;
					(7)in section
			 8117(a)(1), by striking such such and inserting
			 such; and
					(8)in each of
			 sections 1708(d), 7314(f), 7320(j)(2), 7325(i)(2), and 7328(i)(2), by striking
			 medical care account and inserting medical services
			 account.
					(b)Veterans
			 Benefits, Health Care, and Information Technology Act of 2006Section 807(e) of the Veterans Benefits,
			 Health Care, and Information Technology Act of 2006 (Public Law 109–461) is
			 amended by striking Medical Care each place it appears and
			 inserting “Medical Facilities”.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
